EXHIBIT SECURITIES PURCHASE AGREEMENT ISLAND BREEZE INTERNATIONAL, INC. SECURITIES PURCHASE AGREEMENT (as amended or supplemented from time to time, this "AGREEMENT"), dated as of April , 2010, between Island Breeze International, Inc., a Delaware corporation (the "COMPANY") with its principal offices at 211 Benigno Blvd., Suite 201, Bellmawr, New Jersey 08031, and the undersigned (the “Subscriber”). WITNESSETH: WHEREAS, the Company is offering to sell shares of its Class A common stock, 0.001 par value for a purchase price of $0.50 per share; WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to the Subscriber, and the Subscriber shall purchase from the Company, such number of shares of the Company’s Class A common stock as are indicated on the signature page hereto (the “Common Stock” or the “Securities”); and WHEREAS, the Company and the Subscriber are executing and delivering this Agreement in reliance upon an exemption from the registration requirements of the Securities Act of 1933, as amended (the “1933 ACT”) afforded by the provisions of Section 4(2) and/or Rule 506 of Regulation D ("REGULATION D") as promulgated by the United States
